Case 2:20-cv-02844-JTF-atc Document 12 Filed 08/31/21 Page 1 of 1                PageID 82




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  KEVIN FENNELL,                                 )
                                                 )
         Plaintiff,                              )
                                                 )       No. 2:20-cv-02844-JTF-atc
                                                 )
  v.                                             )
                                                 )
  FLOYD BONNER, ET AL.,                          )
                                                 )
         Defendants.                             )


                                        JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed With Prejudice in

accordance with the Order Modifying The Docket, Granting Motion To Amend Complaint,

Dismissing The Amended Complaint With Prejudice, Denying Leave To Amend, Dismissing

Case, Certifying An Appeal Would Not Be Taken in Good Faith, Notifying Plaintiff of Appellate

Filing Fee, Denying Leave To Appeal In Forma Pauperis, And Recommending This Dismissal

Be Treated As A Strike Under 28 U.S.C. § 1915(g), which was entered on August 31, 2021.

       IT IS SO ORDERED, this 31st day of August 2021.

APPROVED:

s/John T. Fowlkes, Jr.                               THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                 CLERK
UNITED STATES DISTRICT JUDGE

August 31, 2021                                      s/Kristen Polovoy
DATE                                                 (BY) LAW CLERK
